SICKEL, J.
(concurring). The question in this case is whether the circuit court erred in denying a writ of prohibition preventing the secretary of state from certifying the initiative law to the county auditors to be printed on official ballots at the next general election. It involves the administrative duties of the secretary of state. I concur in the conclusion reached in the majority opinion that the judgment *354of the circuit court denying the writ should be affirmed, but not for the reasons stated in the majority opinion.
The majority opinion is based on the ground that the courts have no power to restrain or interfere with the enactment of a law whether by the legislature or by the people under the initiative provisions of the constitution. The opinion is based entirely on the case of State ex rel. Cranmer v. Thorson, 9 S.D. 149, 68 N.W. 202, 33 L.R.A. 582. That was an action brought by an elector and taxpayer to enjoin the secretary of state from certifying to the auditors a resolution relating to the repeal of constitutional prohibition. One issue was whether the form of the resolution was sufficient to constitute an amendment to- the constitution, and whether the secretary of state had authority to submit it to the electors. This court held that it was the statutory duty of the secretary of state to submit it, whether it constituted a constitutional amendment or not. The court also denied the injunction on the ground that it had not been shown in what respect the relator would have been injured by the certification of the resolution by the secretary of state, and that the essential ground of equitable jurisdiction was wanting. Then on the assumption that grounds for equitable jurisdiction did exist, and that the resolution was a proposal to amend the constitution requiring the concurrent action of the legislature and the electors, the court concluded that it could not interpose its process between the legislature and the electors before both had acted, for the sole purpose of determining whether the proposed measure would in fact constitute an amendment to the constitution, if finally adopted. Upon that principle this court now decides that the court had no jurisdiction to issue a writ of prohibition to prevent the secretary of state from certifying the initiated law.
This court said in Putnam v. Pyle, 57 S.D. 250, 232 N. W. 20, 23: “At common law and in this state prior to the amendment of 1921 (chapter 424) the writ of prohibition was confined to prohibiting judicial or quasi judicial action in excess of jurisdiction. State ex rel. Byrne v. Ewert, 36 S.D. 622, 156 N.W. 90; State ex rel. Isaacson v. Parker, 40 S.D. 102, 166 N.W. 309; State ex rel. Commonwealth Finance *355Corp. v. Circuit Court of Beadle County, 43 S.D. 421, 179 N.W. 691. After these decisions the Legislature by the amendment of 1921 extended the use of the writ of prohibition to prohibit unauthorized administrative acts as well as judicial action in excess of jurisdiction, and since then proceedings of this nature could be fully determined under a writ of prohibition. * * * We have concluded the action is not in equity because plaintiff is not seeking equitable relief or the protection of rights cognizable by equity.”
This is not an injunction case. Neither does it involve the constitutionality or interpretation of the initiative law. Rather it involves an administrative duty of the secretary of state.
The initiative and referendum are authorized by art. Ill, § 1, of the Constitution. That section directs that the legislature shall “make suitable provisions for carrying into effect the provisions of this section.” The constitution does not supply the means by which the right of the people tc initiate a law may be exercised or enforced. It does not impose upon the secretary of state or any other officer the duty to bring the Act before the people, but expressly directs the legislature to enact the administrative provisions necessary to carry the constitution into effect. The constitution is therefore not self-executing and without administrative legislation the referendum clause of the constitution would be wholly ineffectual. State ex rel. Richards v. Burkhart, 44 S.D. 285, 183 N.W. 870. The duty imposed upon the secretary of state to certify the measure to the county auditor is suitable and reasonable, and it is a necessary step in the process of submission. There can be no duty to certify an initiated or referred measure unless it appears that t-he mandatory administrative provisions applicable thereto have been observed. These principles have been accepted by this court without question in numerous cases. State ex rel. Richards v. Burkhart, supra; O’Brien v. Pyle, 51 S.D. 385, 214 N.W. 623; Morford v. Pyle, 53 S.D. 356, 220 N.W. 907; State ex rel. Wegner v. Pyle, 55 S.D. 269, 226 N.W. 280; State ex rel. Coon v. Morrison, 61 S.D. 339, 249 N.W. 318; Shields v. Wells, 65 S.D. 552, 276 N.W. 246; State ex rel. Jensen v. Wells, 66 S.D. 269, 281 N.W. 357. If *356the rule applied in State v. Thorson, supra, is to be applied to the administrative provisions of the statutes relating to the initiative and referendum, the remedy by prohibition to test the regularity of these proceedings is lost.
It was the duty of the secretary of state to certify the initiatory petitions to the legislature in the form provided by statute, and this duty was enforceable, but it was one which the legislature could, and did, waive.